Citation Nr: 9916140	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-00 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from February to October 
1943.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The claim for service connection for cardiovascular 
disability is not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for cardiovascular disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
incurrence may be presumed for certain chronic disabilities, 
including cardiovascular disease, when shown to a degree of 
10 percent within a year of service discharge.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

According to the veteran's January 1943 report of examination 
and induction, the veteran had "heart trouble."  Physical 
examination revealed a normal cardiovascular system with a 
blood pressure of 132/80; chest X-rays were normal.  The 
veteran was hospitalized from April to May 1943 with 
complaints that included left chest pain and dyspnea on 
exertion.  It was noted that he had had rheumatic fever in 
1940.  A May 1943 Medical Board report reveals that the 
veteran had a rough systolic blow at the apex with no thrills 
or heart enlargement.  An electrocardiogram (EKG) showed 
sinus arrhythmia with no evidence of myocardial infarction.  
The Board diagnoses were neurocirculatory asthenia, moderate, 
cause undetermined, manifested by precordial pain and 
dyspnea, existing prior to induction (EPTI); and cardiac 
murmur, apex systolic, unexplained, cause undetermined, EPTI.  
The Board concluded that the veteran was unfit for duty and 
recommended that he be reclassified for limited service.

On service hospitalization for other disability in August and 
September 1943, the veteran's blood pressure was 112/68 and 
his heart was normal except for a blowing systolic murmur at 
the apex.  On hospitalization from September to October 1943 
for cardiac observation, an EKG was interpreted to be within 
normal limits; blood pressure was 140/80.  A chest X-ray was 
normal.  An October 1943 Medical Board diagnosed severe 
neurocirculatory asthenia of undetermined cause, EPTI.  The 
veteran was considered unfit for military service.  Another 
blood pressure reading in October 1943 was 152/84.

A March 1947 rating decision granted service connection for 
neurocirculatory asthenia.  The description of the veteran's 
service-connected disability was changed by rating decision 
in February 1953 to psychoneurosis, neurasthenia.

On VA examination from March to May 1947, the veteran's 
complaints included being short-winded.  The veteran's heart 
was found to be essentially normal on chest X-rays.  His 
blood pressure was 134/86.  An EKG was interpreted to show 
defective bundle branch conduction without definite evidence 
of myocardial infarction.  The diagnosis was: heart: (a). 
anatomic - defective infra-nodal conduction; (b). etiologic - 
rheumatic fever; (c). physiologic -mild conduction system 
defect; (d). functional Class I. 

VA special heart examination in February 1949 revealed the 
veteran's subjective history of a bad heart, high blood 
pressure, and shortness of breath.  On physical examination, 
his blood pressure was 138/88.  There was a regular heart 
rhythm with no murmurs.  After exercise, there was no 
evidence of undue dyspnea, cyanosis, or impending cardiac 
failure.  An EKG was considered probably normal.  The 
diagnosis was no cardiac pathology found.

On VA special heart examination in January 1953, blood 
pressure was 120/80 sitting, 130/85 recumbent, and 145/88 
standing.  There were no heart enlargement to percussion, no 
shocks or thrills, and no murmurs.  A chest X-ray did not 
show any abnormality, and an EKG was considered to be 
probably within normal limits.  The diagnosis was heart 
disease not found.

A December 1996 medical report from Kettering Memorial 
Hospital reveals that the veteran had had an acute myocardial 
infarction.  He underwent cardiac catheterization, which 
showed atherosclerotic coronary vascular disease.  The 
discharge diagnoses were acute myocardial infarction, 
atherosclerotic coronary vascular disease, hypertension, and 
moderate left ventricular dysfunction.

January to June 1997 medical statements from Henry H. Chong, 
M.D., and Lloyd H. Greene, M.D., as well as February 1997 
hospital reports from Franciscan Medical Center and March and 
April 1997 hospital reports from Good Samaritan Hospital, 
continue to show treatment for the veteran's cardiovascular 
disease; these records do not note the etiology of the 
veteran's heart disease.

The veteran testified at his personal hearing at the RO in 
May 1998 that he had heart trouble in service, that he was 
treated for heart disease approximately 2-3 years after 
service discharge, and that he was discharged from service 
due to his heart disease.  It was contended on behalf of the 
veteran that his heart disease cannot be disassociated from 
his service-connected condition.

Although the veteran contends that his cardiovascular 
disability is causally related to service or to his service-
connected disability, the veteran, as a lay person, is not 
qualified to provide medical opinions or diagnoses.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  Even 
though he had problems in service with chest pain and 
shortness of breath, cardiovascular evaluation in service, 
including chest X-rays and EKGs, did not show any clear 
evidence of chronic cardiovascular disability.  While a 
conduction problem was noted on VA examination in 1947, 
related to the veteran's preservice rheumatic fever, no 
cardiovascular pathology was shown on VA examinations in 
1947, 1949, and 1953.  It was not until 1996, which is over 
50 years after service discharge, that cardiovascular 
pathology was next shown.  The record contains no medical 
opinion linking the veteran's current cardiovascular 
disability to service, to the presumptive period after 
discharge, or to the veteran's service-connected disability.  
Accordingly, the Board must conclude that the veteran's claim 
for service connection for cardiovascular disability is not 
well grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for cardiovascular 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for cardiovascular disability is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

